The-bill was filed in this case by appellants against appellee for the purpose of redeeming from under a mortgage, and to enjoin a foreclosure sale of the property included in the mortgage. The bill alleged that there was usury in the mortgage debt and offered to pay the amount due the defendant with 8 per cent interest. Subsequently the bill was amended, so as to strike out that part threof which offered to pay what was due Avith 8 per cent interest, offering to pay the amount borroAved without interest. Respondent moved to dismiss the bill for at ant of equity on account of the failure of complainants to offer to pay 8 per cent interest. The court held that it Avas the duty of complainants to offer to pay the amount borrowed and 8 per cent interest, and therefore sustained the motion to dismiss the bill for want of equity.' From that decree this appeal is prose-*673want of equity. The demurrers were sustained, and euted, and said decree is assigned as error.
The decree is affirmed on the authority of Lindsay v. U. S. Sav. & Loan Asso., ante, p. 366.
Opinion of Haralson, J.